Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Allowable Subject Matter
Claims 1, 3-12, 18, 31-38 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 18, 31) “selecting, from a set of candidate intents, at least one current intent of the communication session, wherein selecting the current intent is based on processing the natural language input and the annotations using one or more intent models, the one or more intent models each being a trained machine learning model; determining an action for the selected current intent; resolving an agent for the action; determining that agent specific parameters, that are specific to the resolved agent, are not available for the action; in response to determining that the agent specific parameters are not available for the action: generating an action performance element based on the action and stored parameters for a domain of the agent, the domain being a domain that encompasses the agent and a plurality of additional agents; and Page 2 of 13Patent Application No. 16/621,769Attorney Docket No. ZS202-19678Response to 09/15/2021 Office Actioncausing the action performance element to be rendered at the user computing device, wherein selection of the action performance element at the user computing device causes the user computing device to initiate performance of the action with the stored parameters for the domain of the agent; in response to determining that agent specific parameters 
As dependent claims 3-12, 38 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
10/21/2021